[Cite as Taylor v. Ohio Dept. of Transp., 2011-Ohio-5726.]



                                       Court of Claims of Ohio
                                                                               The Ohio Judicial Center
                                                                       65 South Front Street, Third Floor
                                                                                  Columbus, OH 43215
                                                                        614.387.9800 or 1.800.824.8263
                                                                                   www.cco.state.oh.us




RENA ANN TAYLOR,                                             :   Case No. 2011-04380-AD

       Plaintiff,

       v.                                                    :   Acting Clerk Daniel R. Borchert

OHIO DEPARTMENT OF TRANSPORTATION,

       Defendant.                                            :   MEMORANDUM DECISION




        {¶ 1} Plaintiff, Rena Taylor, filed a complaint against defendant, Department of
Transportation (ODOT), alleging that she suffered tire and rim damage to her vehicle as
a proximate result of negligence on the part of ODOT in maintaining a hazardous
condition on State Route 7. Plaintiff stated that she “hit a pothole and immediately–I
knew my car was damaged.” Plaintiff recalled that the incident occurred on March 14,
2011 at approximately 6:15 a.m. Plaintiff seeks damages in the amount of $481.35, the
cost of a replacement tire and related repair costs. The filing fee was paid.
        {¶ 2} Defendant filed an investigation report requesting that plaintiff’s claim be
dismissed due to the fact that the City of Steubenville and not ODOT bears the
maintenance responsibility for SR 7 where plaintiff’s incident occurred. In support of the
request to dismiss, ODOT stated that, “[d]efendant’s investigation indicates that the
location of Plaintiff’s incident would be within the municipal boundary of the City of
Steubenville, Ohio. (See Exhibit A).” Defendant asserted that, “[a]s such this section of
roadway is not within the maintenance jurisdiction of the defendant.” Consequently,
defendant contended that the City of Steubenville is the proper party defendant to
plaintiff’s action. The site of the damage-causing incident was located in the City of
Steubenville.
       {¶ 3} Plaintiff did not file a response.
       {¶ 4} R.C. 2743.01(A) provides:
       {¶ 5} “(A) ‘State’ means the state of Ohio, including, but not limited to, the
general assembly, the supreme court, the offices of all elected state officers, and all
departments,    boards,    offices,   commissions,    agencies,    institutions,    and   other
instrumentalities of the state. ‘State’ does not include political subdivisions.”
       {¶ 6} R.C. 2743.02(A)(1) states in pertinent part:
       {¶ 7} “(A)(1) The state hereby waives its immunity from liability, except as
provided for the office of the state fire marshal in division (G)(1) of section 9.60 and
division (B) of section 3737.221 of the Revised Code and subject to division (H) of this
section, and consents to be sued, and have its liability determined, in the court of claims
created in this chapter in accordance with the same rules of law applicable to suits
between private parties, except that the determination of liability is subject to the
limitations set forth in this chapter and, in the case of state universities or colleges, in
section 3345.40 of the Revised Code, and except as provided in division (A)(2) or (3) of
this section. To the extent that the state has previously consented to be sued, this
chapter has no applicability.”
       {¶ 8} Ohio Revised Code Section 5501.31 in pertinent part states:
       {¶ 9} “Except in the case of maintaining, repairing, erecting traffic signs on, or
pavement marking of state highways within villages, which is mandatory as required by
section 5521.01 of the Revised Code, and except as provided in section 5501.49 of the
Revised Code, no duty of constructing, reconstructing, widening, resurfacing,
maintaining, or repairing state highways within municipal corporations, or the bridges
and culverts thereon, shall attach to or rest upon the director, but he may construct,
reconstruct, widen, resurface, maintain, and repair the same with or without the
cooperation of any municipal corporation, or with or without the cooperation of boards of
county commissioners upon each municipal corporation consenting thereto.”
        {¶ 10}                         The site of the damage-causing incident was
not the maintenance jurisdiction of defendant. Consequently, plaintiff’s case must be
dismissed. See Sandu v. Ohio Dept. of Transp., Ct. of Cl. No. 2008-02606-AD, 2008-
Ohio-6858, Gerzina v. Ohio Dept. of Transp., Ct. of Cl. No. 2010-09809-AD, 2011-Ohio-
1952.
                               Court of Claims of Ohio
                                                                       The Ohio Judicial Center
                                                               65 South Front Street, Third Floor
                                                                          Columbus, OH 43215
                                                                614.387.9800 or 1.800.824.8263
                                                                           www.cco.state.oh.us




RENA ANN TAYLOR,                                    :   Case No. 2011-04380-AD

      Plaintiff,

      v.                                            :   Acting Clerk Daniel R. Borchert

OHIO DEPARTMENT OF TRANSPORTATION,

      Defendant.                                    :   MEMORANDUM DECISION




                   ENTRY OF ADMINISTRATIVE DETERMINATION


      Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, plaintiff’s claim is DISMISSED.
Court costs are assessed against plaintiff.



                                               ________________________________
                                               DANIEL R. BORCHERT
                                               Acting Clerk



Entry cc:
Rena Ann Taylor                                Jerry Wray, Director
                                               Department of Transportation
                                               1980 West Broad Street
                                               Columbus, Ohio 43223
7/6
Filed 7/21/11
Sent to S.C. reporter 11/4/11